Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/24/22 has been entered.
 
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Scott Oldham on 07/12/22.

CLAIMS:
19. (currently amended) Tool-holding apparatus in accordance with Claim 16, wherein the holding body comprises a connecting element on its rear side remote from the face side, which connecting element is configured to releasably connect to an interface part for connecting the tool-holding apparatus to [[the]] a machine spindle of a machine tool.


Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: Onozuka (US 7,661,912) was found to be the closest prior art.  Onozuka discloses a damping apparatus for damping vibrations of a tool-holding apparatus during the machining of a workpiece (See Figure 8), wherein the damping apparatus has predetermined non-adjustable damping properties set by a damping body 11 having a predetermined mass (Note: the mass of the damping body does not change during operation) and a first end and a second end (See Figure 8), and damping devices arranged on the first and second ends comprising a bearing pin (Note: the axial extensions on either side of the weight 11 into which bolts 51 are threaded) that moves with the damping body 11 and a fixed bearing bush 24,25 spaced from the damping body 11 that surrounds the bearing pin in the circumferential direction (See Figure 8; Note: the spacers 24,25 surround the axial extensions of the weight 11), wherein arranged between the bearing pin and the bearing bush 24,25 is an annular space 61a,61b which is filled with a predetermined damping fluid 62 (Col. 11, Lines 12-16) and is sealed by two sealing rings 31,32,33,34 arranged at a predetermined axial distance from each other in relation to a longitudinal axis of the damping apparatus (See Figure 8) (Col. 11, Lines 5-16), wherein the two sealing rings 31,32,33,34 each provide predetermined elastic deformation relative to the bearing pin and bearing bush (See Figures 8 and 9) (Note: the material properties of the sealing rings do not change during operation such that the elastic deformation may be considered predetermined).
Regarding independent claim 1, Onozuka does not disclose wherein the damping properties of the damping apparatus is not adjustable in association with the predetermined damping body and first and second damping devices.
Regarding independent claim 2, Onozuka does not disclose wherein the two sealing rings comprise a first abutment region and a second abutment region as well as a resilient intermediate region, wherein the resilient effect of the sealing rings is predetermined substantially by the respective intermediate region of each of the two sealing rings which is elastically deformable in a predetermined manner.
Regarding independent claim 16, Onozuka does not disclose wherein the bearing bushes of the damping apparatus are fixed on the holding body.
Regarding independent claim 20, Onozuka does not disclose the damping apparatus, wherein the two sealing rings each comprise a first abutment region and a second abutment region as well as a resilient intermediate region, wherein the first abutment region is materially bonded to the bearing pin and the second abutment region is materially bonded to the bearing bush, and wherein the resilient intermediate region of is arranged between the two abutment regions and is elastically deformable-relative to the bearing pin and relative to the bearing bush, and wherein the abutment regions are each accommodated by an annular groove of a bearing pin and of a bearing bush, respectively.
Furthermore, there is no combinable teaching in the prior art of record that would reasonably motivate one having ordinary skill in the art to so modify the teachings of Onozuka, and thus, for at least the foregoing reasoning, the prior art of record does not render obvious the present invention as set forth in independent claims 1, 2, 16, and 20.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL MARTENS JANESKI whose telephone number is (571)270-1681.  The examiner can normally be reached on Mon - Fri, 8am - 5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boyer Ashley can be reached on (571) 272-4502.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAUL M JANESKI/
Examiner, Art Unit 3722

/ERIC A. GATES/Primary Examiner, Art Unit 3722